Citation Nr: 0811992	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2006 
rating decision of the VA Regional Office (RO) in St. Louis, 
Missouri that denied an evaluation in excess of 30 percent 
for PTSD.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

At the outset, it should be noted that the record for Board 
consideration of the issue of an increased rating for PTSD is 
a temporary claims folder.  A deferred rating decision dated 
in November 2006 indicates that the veteran's original claims 
file is being utilized for another appeal.  Following review 
of the temporary folder, the Board observes that in the 
February 2006 rating decision and ensuing statements of the 
case, the following evidence was considered by the RO in 
adjudicating the veteran's claim for an increased rating for 
PTSD, but is not currently of record.  This evidence includes 
the report of a VA examination conducted in June 2005, as 
well as letters in support of the veteran's claim from M.M., 
R.B.C., and C.C.  Additionally, reference was made to a VA 
duty-to-assist letter that was sent to the veteran in October 
2005 that is also not of record.  As such, the Board finds 
that the record in this instance is incomplete for appellate 
review at this time.  This issue must therefore be remanded 
so that all relevant evidence may be associated with the 
veteran's claims file.

The veteran asserts that the symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation, 
and warrant a higher rating.  In correspondence dated in 
February 2006 and February 2007, the appellant indicated that 
his symptoms had worsened.  

As noted previously, the claims folder indicates that the 
veteran last had a VA examination for compensation and 
pension purposes in this regard in June 2005.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a veteran claims that a disability has worsened 
since the last examination, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to 
a new examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability has increased in severity); Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Under the circumstances, the 
appellant will be provided an opportunity to report for a 
current psychiatric examination to ascertain the current 
status of the service-connected PTSD.

Additionally, the Board notes that the veteran appears to 
receive regular VA outpatient treatment.  The most recent 
records date through January 2007.  As VA has potential 
notice of the existence of additional VA records, they must 
be retrieved and associated with the other evidence already 
on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating 
from February 2007 should be requested and associated with 
the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should associate the 
following with the temporary 
claims folder: the veteran's claim 
for an increased rating for PTSD, 
the report of the VA examination 
conducted in June 2005, and the 
lay letters from M.M., R.B.C and 
C.C in support of the claim.

2.  Review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000 (VCAA) is completed and 
satisfied with respect to PTSD.  
In particular, the RO should 
ensure that the notification 
requirements and development 
procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007); 
and the Court's holding in 
Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 
2008) are fully met and complied 
with since the reported duty-to-
assist letter in October 2005.  

3.  VA outpatient records dating 
from February 2007 should be 
retrieved and associated with the 
claims folder.

4.  After a reasonable time for 
receipt of additional records, the 
veteran should be scheduled for 
examination by a VA psychiatrist, 
to assess the current status of 
his service-connected PTSD.  The 
claims folder and a copy of this 
remand should be made available to 
the examiner for review prior to 
the examination.  The examiner 
should indicate whether or not the 
claims folder was reviewed.  All 
necessary tests and studies, 
including appropriate 
psychological studies (if deemed 
necessary by the examiner), should 
be conducted in order to identify 
the degree of social and 
occupational impairment 
attributable to PTSD.

The examiner should also provide a 
full multi-axial evaluation, to 
include the assignment of a 
numerical score on the Global 
Assessment of Functioning (GAF) 
scale.  An explanation of the 
significance of the assigned 
numerical score relative to the 
appellant's ability to work should 
be provided.  The examiner should 
be asked to address the specific 
criteria of Diagnostic Code 9411 
and identify those criteria met by 
the veteran, to include whether 
the appellant has deficiencies in 
each of the following areas: work, 
school, family relations, 
judgment, thinking, and mood.

A complete rationale for the 
opinion should be provided.

5.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).

6.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if any 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After taking any further 
development deemed appropriate, 
re-adjudicate the issue on appeal.  
If the benefit is not granted, the 
appellant and his representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


